DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Applicant has provided an amendment for claim 387, which provides for the withdrawal of the 35 USC 112(b) rejection. However, since there is a minor grammatical error in the claim, this claim is now objected to.
Applicant's arguments filed 6/29/22 have been fully considered but they are not persuasive. On page 6 of the Applicant’s Arguments, the Applicant provides an excerpt that indicates that the figures must be marked “Prior Art,” but has provided no such figures. The Examiner never stated that these figures should be removed, as they are absolutely instructive regarding the invention; however, as was indicated in the previous action, the figures are identical to the figures of a previously published, and unrelated patent application, and as such, a “Prior Art” designation is required. The objection to the drawings is maintained.
On page 7 of the Applicant’s Arguments, the Applicant implies that there are no reasons to doubt the functionality of the claimed invention, because the Examiner did not establish a reasonable basis to question the enablement of the invention. To the contrary, the Examiner explicitly stated that the Applicant provided a known device, which was never designed or established to house and maintaining a living biotherapeutic, and contends that it can be used to not only house and maintain the living cell to its intended location, but is also capable of treating the claimed pathology. While the Applicant has provided reasonable evidence to support the assertion that local delivery, via intraperitoneal injection of adipose-derived and umbilical mesenchymal stem cells, can be used to treat colitis, there is no evidence to support the assertion that the claimed stem cell can both survive the delivery of the claimed device to the cecum of the subject, and treat ulcerative colitis intraluminally. See Chang, et al (Scientific Reports, 9, 1-9, 2019 [IDS Reference]) and Wu, et al (Frontiers in Cell and Developmental Biology, 10, 1-16, 2022 [IDS Reference]). It is noted that an intraperitoneal injection is very different than intraluminal delivery, via orally administered capsule, and there is no reason to expect the therapeutic efficacy of intraperitoneal injection would necessarily overlap with intraluminal delivery.
On pages 7 and 8 of the Applicant’s Arguments, the Applicant contends that since Jones is silent towards embodiments regarding living biotherapeutics, there is no reason to suspect that the cited device would be incapable of housing a live biotherapeutic. The ordinary artisan understands that living cells, especially stem cells, require highly specific environmental and nutritional conditions; if these conditions are not properly met and maintained, the stem cells could differentiate to a [potentially] unwanted cell-lineage, secrete unwanted biomolecules, or even die. The device as described in the prior art, which is the same device claimed, provides for nothing that would allow for the stem cells to be maintained until their ultimate delivery. This would suggest that there must be some sort of modification required, as to deliver the cells in a manner consistent with that claimed. If the claims require that a live biotherapeutic is delivered, and the Applicant’s contend that the device of Jones can be used in an unmodified manner, there should be no difficulty in providing evidence that the device of Jones is enabled for the claimed method. However, since there is reasonable expectation that stem cells require certain nutritional and environmental conditions to be set in order to survive, and none of these are reasonably found in Jones, there is no reason to suspect that the device of Jones is enabled for the claimed method.
On pages 8 of the Applicant’s Arguments, the Applicant suggests that the Examiner did not go through the Wands factors, and as such, the rejections are improper and should be withdrawn. While the Examiner did not explicitly list the Wands factors a)-h) in the rejection, the Examiner did describe each element of the factors in the previous rejection. Parts a) and b) of the factors were described in the first few sentences of the body of the rejection, wherein the Examiner provides for a summation of the claimed method. Part c) of the factors was discussed in reference to how the prior art explicitly described the device used, and that there was no reasonable evidence to suggest that the device was capable of the claimed actions. Although part d), the level of the ordinary artisan, was not explicitly mentioned, the fact that Jones does not explicitly teach that the claimed device is capable of administering a living biotherapeutic, would suggest that the ordinary artisan would never jump to this conclusion without reasonable evidence or explicit mention in the prior art; no reasonable evidence was found by the Examiner nor was any presented by the Applicant. Part e) indicates the level of predictability in the art; the Examiner provided explicit citation to the MPEP that indicates that the biological arts are inherently unpredictable. The Applicant has provided no evidence to dispute this. Parts f) and g) were discussed in the previous rejection, wherein the only applied examples are those that use small molecules/antibodies, whereas there are no examples describing anything that can be considered a live biotherapeutic, like the claimed stem cell. Finally, part h) could be reasonably inferred that if the art is considered highly unpredictable, and there are no working examples or guidance provided by the Applicant, there would be a large amount of undue experimentation to performed the method, as claimed.
On page 8 of the Applicant’s Arguments, the Applicant points to IDS references as providing evidence that local administration of the, now claimed, stem cells provides for the claimed therapeutic benefits, and provides for evidence of enablement. As discussed above, the Applicant has provided reasonable evidence to support the assertion that local delivery, via intraperitoneal injection of adipose-derived and umbilical mesenchymal stem cells, can be used to treat colitis, there is no evidence to support the assertion that the claimed stem cell can both survive the delivery of the claimed device to the cecum of the subject, and treat ulcerative colitis intraluminally. See Chang, et al (Scientific Reports, 9, 1-9, 2019 [IDS Reference]) and Wu, et al (Frontiers in Cell and Developmental Biology, 10, 1-16, 2022 [IDS Reference]). It is noted that an intraperitoneal injection is very different than intraluminal delivery, via orally administered capsule, and there is no reason to expect the therapeutic efficacy of intraperitoneal injection would necessarily overlap with intraluminal delivery. Since the Applicant never provided direct citation to any particular reference in the newly submitted IDS’s, and broadly “directs the Examiner’s attention to the journal articles cited in the IDS,” it is unclear if other references in the newly submitted IDS’s are used to provide support for the Applicant’s Arguments.
On pages 8 and 9 of the Applicant’s Arguments, the Applicant points to MPEP 2164.04. As requested, the Examiner has neither cited new references nor expanded upon arguments. All of the previous line of reasoning is maintained, and discussed in reference to the Applicant’s specific arguments and criticisms, above. As such, the instant Office Action is considered final. However, since the wording of the independent claim has narrowed the claim scope to stem cells, the wording of the rejection will be changed to reflect this amendment.
On page 9 of the Applicant’s Arguments, the Applicant notes a lack of 35 USC 102 or 103 rejections. Following an art search of the originally claimed method, and the amended claimed method, the instant invention appears to be free of the prior art. If the Applicant can provide reasonable evidence of enablement, and provide a -Prior Art- designation on the cited figures, the claimed method would likely be allowable.

Claim Objections
Claim 387 is objected to because of the following informalities:  the claim should read “… an endothelial cell….”  Appropriate correction is required.

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. These figures are, essentially, identical to figures 25 and 26 of WO2016/049602. Additionally, many of the other figures disclosing the structure of the capsule appear to be of significantly different art and drafting styles, and there is question as to whether these figures should also be labeled prior art.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. Please note: since the specification is over 300 pages, reference to the as-filed specification is cumbersome. In order to improve efficiency, when the Examiner is referring to the instant specification, the paragraph numbers of the associated PGPub will be used (PGPub 2021/0401895).
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 384-403 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims are drawn to a method of treating ulcerative colitis in a subject by providing an indigestible drug delivery device to a subject, wherein the device delivers a live stem cell to the cecum of the subject. Live biotherapeutic is interpreted as meaning that the cell must be a living cell, upon administration within the cecum.
Based upon the instant specification, it appears reasonably clear that the claimed device is already known in the prior art, and that any device that is capable of performing the claimed function will work for the claimed invention. See paragraph [0398] [0402] [0523] [0610] [0707]-[0710]. When analyzing the instant specification, there is nothing to suggest that the Applicant specifically created any of the cited devices, nor is there evidence to suggest that the Applicant modified the cited devices in any meaningful manner.
When looking at the cited devices, they are all devices designed to administer small molecules to a portion of the digestive tract, including the cecum. For example, the Applicant has cited an exemplary device as that found in Jones, et al - PCT/US2015/052500 (paragraph [0402] of the instant specification, associated with WO2016/049602 [IDS Reference]). When looking at the reference, it is clear that the device is capable of detecting its surroundings and depositing its therapeutic contents in the location of the artisan’s choosing. See Jones, paragraphs [0003] [0215] [0324]. When considering the Jones references, and all of the other directly referenced devices, there does not appear to be a single device that is disclosed as being capable of delivering a “live biotherapeutic,” including any types of living stem cells. There would be a reasonable expectation that a device that was solely designed to administer non-living material would need to be modified to deliver a living material; this expectation is reasonable because the administration of living stem cells would require specific environmental and nutritional conditions within the device, wherein none of these conditions are provided in the instant claims and the Applicant has not shown that the claimed device is enabled for the delivery of living cells. Since Jones does not explicitly indicate that the device is capable of supporting the administration of living cells, there is no reason for the ordinary artisan to assume that the device of Jones is capable of this function. This is underscored by the instant specification, which only shows applied examples using small molecules and antibodies, neither of which are living biological material consistent with the claimed stem cells. The specification neither explicitly nor implicitly suggests any improvements upon the described devices and show no data to suggest that any of the cited devices are capable of housing living stem cells, and administering this living biological material to the cecum.
The instant claims show further lack of enablement because the Applicant has shown no reasonable evidence that the local administration of any stem cells, to the cecum of a subject with ulcerative colitis, would be able to treat the disease in a manner consistent with the claimed “treating.” As discussed above, the only applied examples are those that use small molecules/antibodies, whereas there are no examples describing anything that can be considered a live biotherapeutic. The Applicant has provided IDS references to support the assertion that ulcerative colitis could be treated by the local administration of stem cells; however, since the prior art shows the intraperotonial injection of stem cells, and not intraluminal delivery via indigestible capsule, there is no evidence to support the assertion that the claimed stem cell can both survive the delivery of the claimed device to the cecum of the subject, and treat ulcerative colitis intraluminally. See Chang, et al (Scientific Reports, 9, 1-9, 2019 [IDS Reference]) and Wu, et al (Frontiers in Cell and Developmental Biology, 10, 1-16, 2022 [IDS Reference]). Intraperitoneal injection is very different than intraluminal delivery, via orally administered capsule, and there is no reason to expect the therapeutic efficacy of intraperitoneal injection would necessarily overlap with intraluminal delivery.
The claims fall within the biotechnology arts, and the MPEP states that, in general, the biotechnology arts are unpredictable (see MPEP 2145(X)(E)). Since the art is generally considered unpredictable, and the Applicant has shown no reasonable evidence of efficacy for the claimed method, it would appear that the claims are not enabled.

Please note: Claim 384 is not rejected under 35 USC 112(b), for lack of antecedent basis (“the cecum” is claimed in the fifth-to-last line of the claim). There is no lack of clarity because the claim is drawn to treating ulcerative colitis in a subject, and since the specification is reasonably clear that the subject is, at least a mammal, if not a human, there would be an expectation that the subject would inherently possess a cecum.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651